


110 HR 1630 IH: Head Start

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1630
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Putnam introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Head Start Act to provide greater
		  accountability for Head Start agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Head Start Accountability Act of
			 2007.
		2.Financial
			 assistance for Head Start programsSection 638 of the
			 Head Start Act (42 U.S.C. 9833) is
			 amended by inserting for a period of 5 years after
			 provide financial assistance to such agency.
		3.Designation of
			 Head Start agenciesSubsections (a), (b), and (c) of section 641
			 of the Head Start Act (42 U.S.C. 9836)
			 are amended to read as follows:
			
				(a)Designation
					(1)In
				generalThe Secretary is authorized to designate as a Head Start
				agency any local public or private nonprofit or for-profit agency, within a
				community, including a community-based organization, that—
						(A)has power and
				authority to carry out the purpose of this subchapter and perform the functions
				set forth in section 642 within such community; and
						(B)is determined by
				the Secretary (in consultation with the chief executive officer of the State
				involved, if the State expends non-Federal funds to carry out Head Start
				programs) to be capable of planning, conducting, administering, and evaluating,
				either directly or by other arrangements, a Head Start program.
						(2)Required goals
				for designationIn order to be eligible for designation as a Head
				Start agency, an entity described in paragraph (1) shall establish program
				goals for continuous improvement in all areas of program operations (including
				early childhood development and health services), program design and
				management, and family and community partnerships.
					(3)Eligibility for
				subsequent designationIn order to be eligible for designation as
				a Head Start agency subsequent to the initial designation made by the Secretary
				after the effective date of the Head Start
				Accountability Act of 2007, a Head Start agency shall demonstrate
				that such agency has met or is making progress toward meeting such
				goals.
					(4)Local oversight
				boardIn order to be eligible
				for designation as a Head Start agency, an entity described in paragraph (1)
				shall establish a local oversight board that—
						(A)is composed of
				volunteer individuals who include (but are not limited to) a Head Start parent,
				a representative of a school board, a child development expert, a member of the
				business community, and other volunteer individuals who are residents of the
				community, including individuals who have an understanding of the general
				principles of accounting, law, business administration, and management;
						(B)operates as a unit
				independent of staff employed by such agency;
						(C)actively
				participates in the development, strategic planning, implementation, and
				evaluation of the Head Start program for which it is established;
						(D)provides oversight
				of such program to ensure that such Head Start agency is delivering high
				quality services to children and families in compliance with all applicable
				standards in effect under this subchapter and with the applicable performance
				measures established by the Secretary under section 644;
						(E)takes no action
				that may provide (and takes appropriate action to prevent providing) any direct
				or indirect financial benefit to any member of such board or to any member of
				the staff of such agency;
						(F)reviews and
				approves annually the operating budget of such program;
						(G)reviews and
				approves the bylaws applicable to such program;
						(H)reviews annually
				the human resources (including administrative and management staff) available
				to carry out such program and makes recommendations regarding such resources to
				ensure the effective operation of such program; and
						(I)monitors staff
				implementation of any corrective action necessary to comply with applicable
				laws (including regulations) governing financial statements and with all
				requirements applicable under this subchapter.
						(b)CommunitiesFor
				purposes of this subchapter, a community may be a city, county, or multicity or
				multicounty unit within a State, an Indian reservation (including Indians in
				any off-reservation area designated by an appropriate tribal government in
				consultation with the Secretary), or a neighborhood or other area (irrespective
				of boundaries or political subdivisions) that provides a suitable
				organizational base and that possesses the commonality of interest needed to
				operate a Head Start program.
				(c)Priority in
				designationIn administering the provisions of this section, the
				Secretary shall, in consultation with the chief executive officer of the State
				involved, give priority in the designation (including a subsequent designation)
				of Head Start agencies to any high-performing Head Start agency or delegate
				agency that—
					(1)is receiving
				assistance under this subchapter;
					(2)meets or exceeds
				program and financial management requirements, standards described in section
				641A(a)(1), and other requirements established by the Secretary;
					(3)has no unresolved
				programmatic deficiencies or areas of noncompliance, and has not had findings
				of deficiencies during the then most recent triennial review conducted under
				section 641A(c); and
					(4)has taken the
				actions required by the Secretary under section 647(c) to correct
				deficiencies.
					.
		4.Quality standards;
			 monitoring of Head Start agencies and programs
			(a)Quality
			 standardsSection 641A(a) of the Head Start Act (42 U.S.C.
			 9836a(a)) is amended—
				(1)in paragraph (1)
			 by amending subparagraph (C) to read as follows:
					
						(C)administrative and
				financial management standards, including internal controls necessary to
				safeguard Federal funds;
						,
				and
				(2)by adding at the
			 end the following:
					
						(4)Evaluations and
				corrective actions for delegate agencies
							(A)ProceduresEach
				Head Start agency shall establish procedures relating to its delegate agencies,
				including—
								(i)procedures for
				evaluating delegate agencies;
								(ii)procedures for
				terminating financial assistance otherwise provided to delegate agencies;
				and
								(iii)procedures for
				appealing a financial assistance termination decision relating to a delegate
				agency.
								(B)EvaluationsEach
				Head Start agency—
								(i)shall evaluate its
				delegate agencies using the procedures established pursuant to this section;
				and
								(ii)shall inform such
				delegate agencies of the deficiencies identified through the evaluation that
				are required to be corrected.
								(C)Remedies to
				ensure corrective actionsIf a Head Start agency identifies a
				deficiency for a delegate agency through the evaluation, such Head Start agency
				may—
								(i)initiate
				procedures to terminate the designation of such delegate agency unless such
				delegate agency corrects the deficiency;
								(ii)conduct monitoring
				visits, as needed and without notice, to such delegate agency until either such
				deficiency is corrected or such Head Start agency terminates the financial
				assistance otherwise provided to such delegate agency; and
								(iii)release funds to
				such delegate agency only as reimbursements until either such deficiency is
				corrected by such delegate agency or such Head Start agency terminates
				financial assistance otherwise provided such delegate agency.
								(D)Rule of
				constructionNothing in this paragraph shall be construed to
				modify or supersede the responsibilities of the Secretary with respect to Head
				Start agencies or delegate agencies that receive financial assistance under
				this
				subchapter.
							.
				(b)Corrective
			 action; terminationSection 641A(d) of the Head Start Act (42
			 U.S.C. 9836a(d)) is amended—
				(1)in paragraph
			 (1)(B)(ii)—
					(A)by striking
			 90 and inserting 60, and
					(B)by striking
			 90-day and inserting 60-day, and
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A) by striking 90-day and inserting 60-day, and
					(B)by amending
			 subparagraph (B) to read as follows:
						
							(B)Secretarial
				responsibilityThe Secretary shall—
								(i)not later than 30 days after receiving from
				a Head Start agency a proposed quality improvement plan for corrective action
				pursuant to subparagraph (A), either approve such plan or specify the reasons
				why such plan cannot be approved; and
								(ii)not later than 60
				days after approving a quality improvement plan under this subparagraph,
				conduct an on-site review to certify that all deficiencies of such Head Start
				agency, and of all Head Start programs operated by such Head Start agency, have
				been corrected in accordance with the standards established under this
				subchapter and with the results-based performance measures developed by the
				Secretary under subsection
				(b).
								.
					5.Appeals, notice,
			 and hearing
			(a)ProceduresParagraphs
			 (2) and (3) of section 646(a) of the Head Start Act (42 U.S.C. 9841(a)) are
			 amended to read as follows:
				
					(2)except in
				emergency situations, a recipient of financial assistance under this subchapter
				shall receive written notice not less than 30 days before such assistance is
				suspended, terminated, or reduced;
					(3)such recipient
				shall be provided an opportunity for full and fair hearing, including an
				opportunity to show cause why the action described in such notice should not be
				taken;
				and
					.
			(b)Limitation on
			 use of fundsSection 646 of
			 the Head Start Act (42 U.S.C. 9841) is amended by adding at the end the
			 following:
				
					(f)A recipient of
				financial assistance under this subchapter may not use such assistance for the
				purpose of appealing any decision made by the Secretary under this
				subchapter.
					.
			6.AuditsSection 647 of the Head Start Act (42 U.S.C.
			 9842) is amended by adding at the end the following:
			
				(c)(1)Not later that
				60 days after the end of each fiscal year, each Head Start agency shall submit
				to the Secretary an independent financial audit of the Head Start program
				carried out with financial assistance provided under this subchapter. Such
				audit shall be carried out by a certified public accountant selected through a
				competitive process from among qualified certified accountants by the local
				oversight board established in accordance with section 641(a) by such agency,
				except that no accountant may perform audits of such program for a period
				exceeding 2 consecutive fiscal years.
				(2)Not later than 60
				days after receiving such audit, the Secretary shall provide to such agency,
				and to the chief executive officer of the State in which such program is
				operated, a notice identifying the actions such agency is required to take to
				correct all deficiencies identified in such audit.
				(d)Each recipient of
				financial assistance under this subchapter shall—
					(1)maintain, and annually submit to the
				Secretary, a complete accounting of its administrative expenses (including a
				detailed statement identifying the amount of financial assistance provided
				under this subchapter used to pay expenses for salaries and compensation and
				the amount (if any) of other funds used to pay such expenses); and
					(2)provide such
				additional documentation as the Secretary may
				require.
					.
		7.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the 1st day of the 1st fiscal
			 year beginning after the date of the enactment of this Act.
		
